Citation Nr: 1717883	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1993 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2015, the Board remanded this case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015 the claim was remanded for the Veteran to be afforded a VA medical examination to assess the probable etiology and onset of his diagnosed sleep apnea. The VA examiner was instructed to consider the Veteran's statement that his sleep apnea onset in service, and his spouse's statement that during his period of active service the Veteran began snoring regularly, would sometimes stop breathing at night, and would wake up in the morning experiencing headaches and still feeling tired. 

In December 2015, the Veteran was provided a VA examination. The VA examiner referenced the lay statements in her December 2015 opinion and dismissed them stating "that these symptoms are non-specific and are not diagnostic of sleep apnea in and of themselves and that the only way to diagnosed sleep apnea is with a polysomnogram." However, the examiner did not consider or explain whether these symptoms, as reported in the lay statements, could have been indicative of the onset of sleep apnea prior to an official diagnosis with a polysomnogram. 

As such, the Board finds the opinion inadequate. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Thus, a supplemental opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Return the record to the examiner who offered the December 2015 opinion to obtain an addendum.  Based on a review of the record, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that sleep apnea was incurred in or aggravated by service?

In answering this, the examiner should consider and specifically discuss the following: 

(i) Could the complaints of snoring, exhaustion attributed to the period of service and headaches, as documented during and after service represent early manifestations of sleep apnea, despite the Veteran's weight gain and aging since service.

(ii) Given the credible complaints that the Veteran snored and experienced apneic episodes during service, was exhausted and had headaches prior to completing a sleep study, what is the significance of the Veteran's aging and weight gain after service?

The examiner should set forth a complete rationale for all findings and conclusions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




